                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:10-00196

WAYNE ANDERSON VANCE


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On April 25, 2019, the United States of America

appeared by Andrew J. Tessman, Assistant United States Attorney,

and the defendant, Wayne Anderson Vance, appeared in person and

by his counsel, Andrew J. Katz, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Steven M. Phillips.

The defendant commenced a three-year term of supervised release

in this action on October 18, 2017, as more fully set forth in

the Judgment Including Sentence Under the Sentencing Reform Act

entered by the court on June 7, 2012.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant violated state and local law

inasmuch as on December 5, 2017, he was pulled over by law

enforcement for a traffic stop at which time it was discovered

that he was driving on a revoked driver’s license; (2) the

defendant used and possessed controlled substances as evidenced

by positive urine specimens submitted by him on October 12,

December 19 and 26, 2018, January 23 and 28 and February 5 and

20, 2019, for amphetamine and methamphetamine; a positive urine

specimen submitted by him on January 4, 2019, for

methamphetamine, the defendant having admitted to the probation

officer that he snorted methamphetamine on January 1, 2019; a

positive urine specimen submitted by him on January 18, 2019,

for cocaine, amphetamine and methamphetamine; a positive urine

specimen submitted by him on February 27, 2019, for oxymorphone;

and a positive urine specimen submitted by him on March 1, 2019,

for methamphetamine, amphetamine and marijuana, the defendant

having admitted to the probation officer that he smoked

methamphetamine on February 26, 2019; (3) the defendant failed

to notify the probation officer of his change in residence
                                  2
inasmuch as he reported that he had moved to his mother’s

residence on January 24, 2019, and on February 7, 2019, the

probation officer learned from the defendant’s mother that he

had only stayed at her residence for two nights and moved out;

(4) the defendant failed to report his arrest for domestic

battery which occurred on November 8, 2018, inasmuch as the

probation officer did not learn about the arrest until it was

discovered by him on February 7, 2019, during a criminal records

inquiry; and (5) the defendant failed to report for urine

screens as directed on June 15, July 12, August 9, September 12

and 21, October 22, December 13, 2018, and January 2 and 11,

2019; all as admitted by the defendant on the record of the

hearing and all as set forth in the petition on supervised

release and amendment thereto.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.




                                 3
          And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TIME SERVED, ending May 3, 2019, to be followed by a term of

thirty-three (33) months of supervised release upon the standard

conditions of supervised release now in effect in this district

as promulgated by the Administrative Office of the United States

Courts (National Form AO 245B), the standard conditions as set

forth in Local Rule 32.3 and the special condition that he

participate in, and successfully complete, the 9 to 12 month

residential substance abuse treatment program at Recovery Point

in Parkersburg, West Virginia, where he shall follow the rules

and regulations of the facility, participate in drug abuse

counseling and treatment, and submit to random urine screens as

directed by the program and the probation officer.   The

defendant shall travel directly from his place of incarceration,

without interruption, to the Recovery Point program.




                                4
          The defendant was remanded to the custody of the

United States Marshal.


          The court directs that the defendant be released from

imprisonment at or before 11:00 a.m. on May 3, 2019.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   May 3, 2019




                                5
